DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
	Claims 1-5 and 7-20 are currently pending and rejected.
	Claim 6 is cancelled.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards processing request for a first party to provide resource to a second party (such as request for fund transfer).  The concept is clearly related to managing transaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-5 and 7-20 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards processing request for a first party to provide resource to a second party (such as request for fund transfer).  The concept, as recited in independent claims 1, 15, and 20, comprises receiving an indication from a first party to provide resources to a second party, identify a request instrument for the resource request, create a resource exchange message, couple the request instrument to the resource exchange message, and exchange the resource.  These steps reads on processing fund transfer request (i.e. resource request) with check image (i.e. request instrument), which is clearly related to managing transactions between people and a fundamental economic practice, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. a processing device and a memory device) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
The present claims recite a processing device and a memory device as additional elements.  The additional elements are claimed to perform basic computer functions.  In claim 1, 15, and 20, the generic computer components perform receiving indication of resource transfer (i.e. receiving data over network), identifying a request instrument (i.e. processing data), creating a resource exchange message (i.e. processing data), coupling the request instrument to the resource exchange message (i.e. processing data), and exchanging the resources (i.e. transmitting data over network).  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The claims require the exchange of resources to be done in real-time.  In the court decision of Electric Power Group v. Alstom S, the Circuit Court ruled that processing data in real time does not render the claims less abstract, since it does not require anything inventive device or technique.  The present claims are similar, since they do not recite any unconventional device or technique.  One skilled in the art would appreciate that conventional networked computers are achieve real-time processing in most situations. 
Dependent claims 2-14 and 16-19 do not recite any additional elements.  Claims 2 and 16 recite receiving request from the second entity and notify the first entity (i.e. receiving and transmitting data over network).  Claim 3 and 17 recite receiving the electronic request instrument from the second entity (receiving and transmitting data over network).  Claim 4 and 18 recite receiving an image of physical request instrument, such as a check image scan (i.e. receiving and transmitting data over network).  Claim 5 and 19 recite receiving the electronic request instrument from the first entity (i.e. receiving and transmitting data over network).  Claim 6 recites the request instrument comprises a representation a physical resource instrument (i.e. extracting data from document; also note: this limitation only defines the request instrument without reciting any processing step).  Claim 7 recites capturing interaction information from the resource request (i.e. extracting data from document).  Claim 8 recites capturing information from an image (i.e. extract data from document).  Claim 9 recites identifying routing information from the message, accessing a routing directory, and exchanging the resource (i.e. processing data and transmitting data over network).  Claim 10 and 11 recite transferring resource (i.e. transmitting data over network).  Claim 12 recites settling in real-time (note: real-time processing does not require anything other than off the shelf computers).  Claim 13 and recite accessing a portal to monitor a plurality of interactions (i.e. accessing book-keeping data).  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.
The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processing device and a memory device as additional elements.  The additional elements are claimed to perform basic computer functions, as discussed earlier.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (Pub. No.: US 2011/0313917), in view of Wilson et al. (Patent No.: 10,521,785).
 	As per claim 1, 15, and 20, Lawson teaches a system for real-time interaction processing, the system comprising:
one or more memory devices with computer-readable program code stored thereon; and one or more processing devices operatively coupled to the one or more memory devices (see paragraph 0023-0024), wherein the one or more processing devices are configured to execute the computer-readable program code to:
receive an indication from a first entity to enter into an interaction to provide resources to a second entity based on a resource request from the second entity, wherein the resources are funds (see paragraph 0016, “payment coupon information, which may be typically provided as part of or otherwise accompany a hardcopy bill from a biller, may be scanned or otherwise converted to a digital image from which payment coupon information can be obtained by a payment service provider”; prior art teaches a payer/first entity transmitting payment coupon information to provide funds to a payee/second entity based on an image of a bill/electronic request instrument; also see paragraph 0018 and 0046-0047, receiving a scanned payment coupon image from the payer is considered an indication to enter a fund transfer to the payee); 
identify an electronic request instrument for the resource request, wherein the electronic request instrument is an electronic version of a physical request instrument used to request resources in return for a product (see paragraph 0016 and 0046-0055, upon receiving the payment request, the payment service provider identify a scanned image of a bill associated with the payment request; also see paragraph 0058, “additional processing may optionally be performed to first identify and isolate the payment coupon from an immaterial portion of the image if it is determined that the image received represents more than the payment coupon”); 
create a resource exchange message for providing the resources to the second entity (see paragraph 0041, “receiving and processing a payment request associated with a payment coupon image”);
operatively couple an image of the electronic request instrument to the resource exchange message (see paragraph 0041, “receiving and processing a payment request associated with a payment coupon image”); and
exchange the resources from a first entity resource pool to a second entity resource pool over a real-time resource exchange network in real-time using the resource exchange message (see paragraph 0041, payment request information is sent to biller/payee’s financial institution system or ACH network or banking network to settle transfer of funds).
Examiner also cites Wilson to support the argument that creating a payment message for providing funds to the second entity, and coupling an image of the bill to the payment message was known prior to the present invention.
Wilson teaches create a resource exchange message for providing the resources to the second entity, and operatively couple an image of the electronic request instrument to the resource exchange message (see column 55 line 55 through column 58 line 12, “prompt the payor to use the payor terminal to capture an image of the invoice or other remittance advice that the payor has previously received related to the payment obligation”, “at least one device payment message includes image data corresponding to the check image as well as the notations or other information that the payor has chosen or been required to include with the check payment”, and most importantly, “Further if data related to an invoice or other remittance advice is included with the at least one payor device payment message, data from the image of the invoice or other remittance advice may also be determined through image analysis by the at least one computer 570”; prior art clearly teaches image of invoice/bill can be coupled/included in a payment message).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lawson with teaching from Wilson to include create a resource exchange message for providing the resources to the second entity, and operatively couple an image of the electronic request instrument to the resource exchange message.  The modification would have been obvious, because it is merely applying a known technique (i.e. coupling invoice image to payment message) to a known system (i.e. payment request processing system) ready to provide predictable result (i.e. reduce possibility of paying for the wrong bill).
.	As per claim 2 and 16, Lawson does not teach wherein the one or more processing devices are further configured to execute the computer-readable program code to: receive the resource request from the second entity; notify the first entity of the resource request from the second entity.
	Wilson teaches receive the resource request from the second entity; notify the first entity of the resource request from the second entity (see column 53 line 33 through column 54 line 43, “the operator of the payee terminal is enabled to enter information regarding a new payment request…the at least one check payment request message may include invoice image data which corresponds to an image of an invoice or other remittance advice with which the check payment is associated”, and “Also in response to receipt of the check payment request message and the programming of the computer 570, the computer 570 is operative to send at least one check payment request message indicated 582 to the payor terminal”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lawson with teaching from Wilson to include receive the resource request from the second entity; notify the first entity of the resource request from the second entity.  The modification would have been obvious, because it is merely applying a known technique (i.e. receiving payment request from payee and transmitting notification to payer) to a known system (i.e. payment request processing system) ready to provide predictable result (i.e. allow payee to initiate payment request).
	As per claim 3 and 17, Lawson does not teach wherein receiving the resource request from the second entity further comprises receiving the electronic request instrument from the second entity along with the resource request.
	Wilson teaches receiving the electronic request instrument from the second entity along with the resource request (see column 53 line 33 through column 54 line 43, “the operator of the payee terminal is enabled to enter information regarding a new payment request…the at least one check payment request message may include invoice image data which corresponds to an image of an invoice or other remittance advice with which the check payment is associated”, and “Also in response to receipt of the check payment request message and the programming of the computer 570, the computer 570 is operative to send at least one check payment request message indicated 582 to the payor terminal”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lawson with teaching from Wilson to include receiving the electronic request instrument from the second entity along with the resource request.  The modification would have been obvious, because it is merely applying a known technique (i.e. receiving payment request from payee and transmitting notification to payer) to a known system (i.e. payment request processing system) ready to provide predictable result (i.e. allow payee to initiate payment request).
 	As per claim 4 and 18, Lawson teaches wherein the electronic request instrument is identified by receiving the image of the physical request instrument captured by the first entity (see paragraph 0016, “payment coupon information, which may be typically provided as part of or otherwise accompany a hardcopy bill from a biller, may be scanned or otherwise converted to a digital image from which payment coupon information can be obtained by a payment service provider”; prior art teaches a payor/first entity transmitting payment coupon information to provide funds to a payee/second entity based on an image of a bill/electronic request instrument; also see paragraph 0046-0055).
 	As per claim 5 and 19, Lawson teaches wherein the electronic request instrument is identified by receiving the electronic request instrument from the first entity (see paragraph 0016 and 0046-0055, upon receiving the payment request, the payment service provider identify a scanned image of a bill associated with the payment request; also see paragraph 0058, “additional processing may optionally be performed to first identify and isolate the payment coupon from an immaterial portion of the image if it is determined that the image received represents more than the payment coupon”).
Claim 6 is cancelled.
 	As per claim 7, Lawson teaches wherein creating the resource exchange message comprises capturing interaction information from the resource request or the electronic request instrument (see paragraph 0046-0055).
 	As per claim 8, Lawson teaches wherein capturing the interaction information from the electronic request instrument comprises capturing information from the image of the electronic request instrument (see paragraph 0016 and 0046-0055).
 	As per claim 9, Lawson teaches wherein providing the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network is performed by: identifying routing information from the resource exchange message or electronic resource instrument; accessing a routing directory; and exchanging the resources according to the routing directory (see paragraph 0041, “the payment service provider system 105 may transmit notification of or otherwise post 254 the corresponding payment to the biller system 130, direct a credit 256 by an amount associated with the payment request 252 to the corresponding financial account of the biller at a biller financial institution system 135, and direct a debit 258 to the payer’s account at the payer financial institution system 140 by the same amount”; one skilled in the art would know that transferring funds from payer account to payee account according to a routing table is standard practice in the banking industry; check usually include a routing number and account number for routing funds).
 	As per claim 10, Lawson teaches wherein providing the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network comprises providing the resources from the first entity resource pool to a first organization resource pool held by a resource exchange organization, and from a second organization resource pool held by the resource exchange organization to the second entity resource pool (see paragraph 0041, prior art teaches funds are transferred from payer’s financial institution to a biller/payee’s financial institution; financial institutions are resources pools).
 	As per claim 11, Lawson teaches wherein providing the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network further comprises providing the resource from the first organization resource pool to the second organization resource pool within the resource exchange organization (see paragraph 0041, prior art teaches funds are transferred from payer’s financial institution to a biller/payee’s financial institution; financial institutions are resources pools).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (Pub. No.: US 2011/0313917), in view of Wilson et al. (Patent No.: 10,521,785), and further in view of Cook (Pub. No.: US 2018/0211340).
 	As per claim 12, Lawson does not explicitly teach wherein the resources exchanged from the first entity resource pool to the second entity resource pool is settled in real-time.
	Cook teaches the resources exchanged from the first entity resource pool to the second entity resource pool is settled in real-time (see paragraph 0109, “wire transferring of funds provides a real-time method of immediately transferring funds between the user account and the recipient account”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lawson with teaching from Cook to include the resources exchanged from the first entity resource pool to the second entity resource pool is settled in real-time.  The modification would have been obvious, because it is merely applying a known technique (i.e. settle transaction in real time) to a known system (i.e. payment request processing system) ready to provide predictable result (i.e. allow payee to access funding sooner).
 	
Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (Pub. No.: US 2011/0313917), in view of Wilson et al. (Patent No.: 10,521,785), and further in view of Chen (Pub. NO.: US 2019/0333160).
As per claim 13, Lawson does not explicitly teach wherein the one or more processing devices are configured to execute the computer-readable program code to allow access to an interaction portal to monitor a plurality of interactions with resource exchanges between a plurality of entities.
Chen teaches allow access to an interaction portal to monitor a plurality of interactions with resource exchanges between a plurality of entities (see paragraph 0041, “all records can be viewed by corresponding parties in a web browser”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lawson with teaching from Chen to include allow access to an interaction portal to monitor a plurality of interactions with resource exchanges between a plurality of entities.  The modification would have been obvious, because it is merely applying a known technique (i.e. providing portal and report for all transactions) to a known system (i.e. payment processing system) ready to provide predictable result (i.e. allow users to store, search, and audit transactions).
 	As per claim 14, Lawson does not explicitly teach wherein the one or more processing devices are configured to execute the computer-readable program code to allow access to a report portal for reporting a plurality of interactions between a plurality of entities.
Chen teaches allow access to a report portal for reporting a plurality of interactions between a plurality of entities (see paragraph 0041, “all records can be viewed by corresponding parties in a web browser”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lawson with teaching from Chen to include allow access to a report portal for reporting a plurality of interactions between a plurality of entities.  The modification would have been obvious, because it is merely applying a known technique (i.e. providing portal and report for all transactions) to a known system (i.e. payment processing system) ready to provide predictable result (i.e. allow users to store, search, and audit transactions).



Response to Remarks
	In the response filed on 09/17/2021, Applicant have amended independent claims 1, 15, and 20.  The concern of the term “resource” being indefinite has been addressed.  Rejection under 35 U.S.C. 112 is withdrawn accordingly.
	Examiner agrees that amended claims has overcome the previously cited reference Kendall.  Examiner has performed a new search and is citing new prior arts in this Office Action.
Applicant's arguments, with respect to claim rejection 35 U.S.C. 101 have been fully considered but they are not persuasive. 
The claims are directed to an abstract idea
Applicant argued that the claimed invention provides technical improvements to transferring resources (i.e. fund transferring) without providing any explanation and only points to paragraph 0065-0066 of the specification.  The mentioned paragraphs states that in typical interactions, the fund transfer message does not have any documentation (e.g., bill, coupon, receipt) associated with the payment processing.  The claimed invention is intended to fix that by allowing documentation to be attached to the payment message.  Examiner argues that attaching an image of invoice to a payment message is well within the capability of general purpose computer.  The recitation of this limitation does not change the nature of the claimed concept, which is to process fund transfer request.  Processing fund transfer request is a fundamental economic practice, and method of organizing human activity.  Therefore, the present claims are directed to an abstract idea.
The claims do not recite significantly more than an abstract idea
Applicant points to Example 35 of 2016 Subject Matter Eligibility Guidance.  Example 35 is directed to verifying a bank customer’s identity to permit an ATM transaction, and the claim in Example 35 recites conducting a secure automated teller transaction by authenticating a customer’s identity through obtaining customer specific information, comparing the obtained customer-specific information with customer information from the financial institution to authenticate the customer’s identity, and permitting the transaction to proceed when a match from the analysis verifies the authenticity of the customer’s identity or terminating the transaction when there is no match.  Examiner does not recognize any similarity to the present claims.  The present claims do not require any specialized machine (e.g. ATM) or require any identity authentication.  Applicant argued that the present claims, similar to Example 35, recite a combination of steps that operate in a non-conventional and non-generic way to provide improvements over traditional resource processing system (i.e. fund transferring system).  As suggested in paragraph 0065-0066 of the specification, Applicant’s alleged improvement over conventional payment system is the ability to attach an image of bill.  However, attaching an image to a message is a basic computer function.  More specifically, attaching an image of invoice/bill to a fund transfer message was known prior to the present invention, as evident in Lawson et al. (Pub. No.: US 2011/0313917, see paragraph 0041) and Wilson et al. (Patent No.: 10,521,785, see column 55 line 55 through column 58 line 12).  As such, the present claims do not recite any technological improvement over existing payment systems.
	Applicant also argued that the present claims, similar to Example 40, provide improved processing and storage because the additional applications and programming is not required to process, send, and store images of the electronic request instruments.  Examiner points out that Example 40 is related to adaptive monitoring of traffic data through a network appliance connected between computing devices in a network.  It is not related or similar to the present claims in any way.  Transferring real-time interaction message over real-time interaction network is also a well-understood, routine, and conventional computer function according to MPEP 2106.5(d).  Lawson et al. and Wilson et al. also teach transferring payment message with image of bill through conventional payment network.  As such, the present claims do not recite any technological improvement over existing payment systems.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.
	For these reasons, Examiner maintains the ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
NOV-2021